Citation Nr: 1337294	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for PTSD.  


FINDING OF FACT

On November 1, 2013, prior to the promulgation of a decision, the Board received notice in a September 2013 statement from the Veteran that a withdrawal of her appeal on the issue of entitlement to an increased rating for PTSD was requested.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of an appeal on the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On September 6, 2011, prior to the promulgation of a decision in the appeal, the RO received a statement from the Veteran indicating that a withdrawal of the appeal on the issue of entitlement to an increased rating for PTSD was requested.  The statement was received by the Board on November 1, 2013.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on the claim.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue and it is dismissed.  


ORDER

The appeal of the issue of entitlement to an increased rating for PTSD is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


